     Case 18-00239      Doc 13    Filed 12/20/18 Entered 12/20/18 14:40:18         Desc Main
                                    Document     Page 1 of 2




Dated: December 20, 2018
The following is SO ORDERED:


                                                    ________________________________________
                                                              George W. Emerson, Jr.
                                                       UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


IN RE:
                                                    Case No. 18-28034
ALFRED ROBINSON,                                    Chapter 13

      Debtor.


ALFRED ROBINSON,

      Plaintiff,
                                                    Adversary No. 18-00239
v.

CARRINGTON MORTGAGE,

      Defendant.


                   ORDER GRANTING CARRINGTON MORTGAGE SERVICES’
                                 MOTION TO DISMISS

          This matter is before the Court on the Motion to Dismiss filed by Defendant Carrington

 Mortgage Services, LLC (“Carrington”) on October 25, 2018 (the “Motion”). [Doc. 10]. The

 Motion came before the Court for a hearing on December 6, 2018. For the reasons set forth in the

                                                1
  
    Case 18-00239     Doc 13     Filed 12/20/18 Entered 12/20/18 14:40:18      Desc Main
                                   Document     Page 2 of 2


 Motion, the Court finds that the Motion should be granted. Accordingly, the Motion is hereby

GRANTED, and the above-styled adversary is DISMISSED WITHOUT PREJUDICE

pursuant to Fed. R. Civ. P. 12(b)(1).

                                            ###

PREPARED AND PRESENTED BY:

/s/ Bret J. Chaness
BRET J. CHANESS (BPR # 31643)
RUBIN LUBLIN TN, PLLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, Georgia 30071
(678) 281-2730 (Telephone)
(404) 921-9016 (Facsimile)
bchaness@rubinlublin.com

Attorney for Carrington Mortgage Services, LLC

APPROVED FOR ENTRY
  /s/ Sylvia F. Brown
________________
  Chapter 13 Trustee
SYLVIA FORD BROWN
Chapter 13 Trustee
200 Jefferson Ave., Suite 1113
Memphis, TN 38103 
 




                                             2
 
